Case 1:20-cv-01318-DCJ-JPM Document1 Filed 10/08/20 Page 1of5PagelD#: 1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
TESSIE ELLIS CIVIL ACTION NO: 1:20-cv-01318
VERSUS JUDGE:
WALMART INC. MAGISTRATE:

NOTICE OF REMOVAL AND JURY DEMAND
TO: Greta Roaix— Deputy-in-Charge

United States District Court
Western District of Louisiana

Clerk of Court

515 Murray St., Suite 105
Alexandria, LA 71301

Ms. Jeanne K. Demarest
Alvendia, Kelly & Demarest, LLC

909 Poydras Street, Suite 1625
New Orleans, LA 70112

NOW INTO COURT, through undersigned counsel, comes WALMART INC. (sometimes
hereinafter referred to as “Walmart”) defendant in the above entitled cause, and appearing solely
for the purpose of presenting this Notice of Removal of the above entitled cause to this Honorable
Court under the provisions of 28 U.S.C. § 1441, et seq., and reserving all rights, respectfully shows
as follows:

1.
This suit was filed by plaintiff in the 9" Judicial District Court, Civil Action No. 267,728

“F”, Rapides Parish, Louisiana, on March 16, 2020. (Ex. A).
Case 1:20-cv-01318-DCJ-JPM Document1 Filed 10/08/20 Page 2 of 5 PagelD#: 2

2.

Defendant filed an answer to the petition on April 14, 2020 (Ex. B).
3.

Plaintiff is a citizen of Louisiana. (Ex. A).
4.

Defendant Walmart Inc. is a Delaware corporation with its principal place of business in
Bentonville, Arkansas. Defendant is a publicly held company,

5.

In her Petition, plaintiff alleges that she suffered “personal, psychological and emotional
injuries” when she slipped and fell due to an unknown substance on the floor at the Walmart Store
located on North Mall Drive in Alexandria, Louisiana. (Ex. A, IV, V, VI).

6.

Consistent with Louisiana law, in her Petition plaintiff does not allege any specific
monetary amount of the value of her claims.

7.

On September 11, 2020, defendant received Plaintiff's Supplemental Responses to
Defendant’s Interrogatories and Requests for Production of Documents. (Ex. C).

8.

In response to Walmart’s Request for Admission No. 1, plaintiff asserts, for the first time,

that she is seeking damages in this lawsuit in excess of $75,000.00, exclusive of interest and costs.

Id.
Case 1:20-cv-01318-DCJ-JPM Document1 Filed 10/08/20 Page 3 of 5 PagelD#: 3

9,

Based on plaintiff's Response to Request for Admission No. 1, Walmart alleges the amount

in controversy in this suit exceeds $75,000.00, exclusive of interest and costs.
10.

Pursuant to 28 USC § 1446(b), this Notice of Removal is timely because plaintiff's
Response to Request for Admission No. 1, received by Wal-Mart on September 11, 2020,
constitutes an “other paper from which it was first ascertained that the case is one which is or has
become removable,” and the Notice of Removal is filed within one year after the commencement
of the action.

11.
The Court has jurisdiction of this cause of action under 28 USC § 1332.
12.
The proper court for removal is the United States District Court for the Western District of
Louisiana.
13.
Defendant requests a trial by jury as to all issues triable by a jury.
14.

Defendant further shows unto the Court that immediately upon the filing of this Notice of
Removal, a copy of same shall be served upon all adverse parties and a copy filed with the Clerk
of the 9" Judicial District Court, Rapides Parish, Louisiana, all in accordance with 28 USC §

1446(d).
Case 1:20-cv-01318-DCJ-JPM Document1 Filed 10/08/20 Page 4o0f5 PagelID#: 4

15.

Pursuant to Rule 1] of the Federal Rules of Civil Procedure, undersigned counsel certifies
that he has read the foregoing Notice of Removal, that, to the best of his knowledge, information,
and belief formed after reasonable inquiry, it is well grounded in fact and is warranted by existing
law or good faith argument for the extension, modification, or reversal of existing law, and that it
is not interposed for any improper purpose, such as to harass or cause unnecessary delay or
needless increase in the costs of litigation.

WHEREFORE, Wal-Mart Louisiana, LLC and Walmart Inc. remove the above-entitled

case from the state court to this Court.

Respectfully submitted,

CHADWICK £& ODOM, LLC

BY: -
R. @’Neal Chadwick, Jr. (#19517)
nchadwick@chadwicklawpartners.com
Gregory B. Odom, II (#33470)
godom@chadwicklawpartners.com
P.O. Box 12114

Alexandria, LA 71315

Telephone: (318) 445-9899

Facsimile: (318) 445-9470

Attorneys for Defendant

 
Case 1:20-cv-01318-DCJ-JPM Document1 Filed 10/08/20 Page 5of5PagelD#: 5

CERTIFICATE OF SERVICE

I hereby certify that a copy of the above and foregoing pleading has been served upon all
counsel of record by — same in the U.S. Mail, postage prepaid and properly addressed, or by

fax, or by email, this day of October 2020.

CHADWICK & ODOM, LLC

 

 

Gregory B. Odom, II
